West, J.
Plaintiff in error, Neil Braham, was informed against in the Criminal Court of Record of Duval County upon a charge of murder in the second degree. Upon this information he was tried and found guilty of manslaughter. The court adjudged him to be guilty and pronounced sentence committing him to State prison for a term of seven years. Writ of error was taken from this court to review his judgment..
While there are a number of 'assignments of error, two questions only are presented, each of which may be disposed of by application of well settled general principles.
The refusal to give each of a number of requested instructions is assigned as error. Consideration of each of these instructions separately is not necessary. The charge of the court fairly presented the case to the jury. Some *154of the instructions requested were repetitions, in substance, of instructions given: Others requested were not warranted or required by facts in proof. It is not error to refuse to give requested charges which have been substantially given by the trial court, nor to refuse to give requested charges which are not based upon the case made by the evidence. Milligan v. State, 75 Fla. 815, 78 South. Rep. 535; Settles v. State, 75 Fla. 296, 78 South. Rep. 287.
Other assignments presented the question of the sufficiency of the evidence to support the verdict. No benefit would result from a recital of the substance of the evidence. It is ample to sustain the verdict of manslaughter and there is nothing to indicate that the jury were influenced by anything other than a proper consideration of the evidence submited to them.
So far as the record discloses, plaintiff in error was fairly tried and found guilty by the verdict of a jury composed of citizens of his county who saw and heard all the witnesses. There is nothing in the record to require or warrant a reversal of the judgment. It is therefore affirmed.
Taylor, C. J., and Whitfield, Ellis and Terrell, J. J., ; concur.
Browne, J., dissents.